

	

		II

		109th CONGRESS

		1st Session

		S. 1158

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Kennedy (for

			 himself, Mr. Akaka, and

			 Mr. Lautenberg) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To impose a 6-month moratorium on

		  terminations of certain plans instituted under section 4042 of the Employee

		  Retirement Income Security Act of 1974 in cases in which reorganization of

		  contributing sponsors is sought in bankruptcy or insolvency

		  proceedings.

	

	

		1.Short titleThis Act may be cited as the

			 Stop Terminating Our Pensions

			 Act.

		2.6-month moratorium on

			 certain plan terminations commenced by the Pension Benefit Guaranty

			 Corporation

			(a)In

			 generalDuring the 6-month

			 period beginning on May 1, 2005, the Pension Benefit Guaranty Corporation may

			 not commence proceedings under section 4042 of the Employee Retirement Income

			 Security Act of 1974 to terminate a plan to which this section applies or

			 execute termination or trustee agreements with respect to such plan under such

			 section 4042, and any trustee appointed under such section may not terminate

			 such plan.

			(b)Application to

			 plansThis section applies to

			 a single-employer plan if—

				(1)the unfunded benefit liabilities (as

			 defined in section 4001(a)(18) of such Act) of the plan (determined as of the

			 proposed termination date) are at least $1,000,000,000; and

				(2)a contributing sponsor of such plan has

			 filed, or has had filed against such sponsor, a petition in a case under title

			 11, United States Code, or under any similar law of a State or political

			 subdivision of a State seeking reorganization, including such a case in which

			 liquidation was sought but which has been converted to a case in which

			 reorganization is sought.

				(c)RestorationIn any case in which, during the period

			 described in subsection (a) and before the date of the enactment of this Act,

			 the Pension Benefit Guaranty Corporation has commenced termination proceedings

			 or executed a termination or trustee agreement subject to the moratorium

			 provided under subsection (a), or a trustee appointed under section 4042 of the

			 Employee Retirement Income Security Act of 1974 subject to such moratorium with

			 respect to such a plan has terminated such plan, the Corporation or trustee

			 shall cease any activities undertaken to terminate the plan and shall take

			 whatever action is necessary and within the power thereof to restore the plan

			 to its status prior to the commencement of such proceedings.

			

